

	

		II

		109th CONGRESS

		1st Session

		S. 1888

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Jeffords (for

			 himself and Mr. Feingold) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for 2 programs to authorize the use of leave

		  by caregivers for family members of certain individuals performing military

		  service, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Military Family Support Act of

			 2005.

		2.Programs for use

			 of leave by caregivers for family members of individuals performing certain

			 military service

			(a)Federal

			 employees program

				(1)DefinitionsIn

			 this subsection:

					(A)CaregiverThe

			 term caregiver means an individual who—

						(i)is

			 an employee;

						(ii)is

			 at least 21 years of age; and

						(iii)is capable of

			 self care and care of children or other dependent family members of a qualified

			 member of the Armed Forces.

						(B)Covered period

			 of serviceThe term covered period of service means

			 any period of service performed by an employee as a caregiver while the

			 individual who designated the caregiver under paragraph (3) remains a qualified

			 member of the Armed Forces.

					(C)EmployeeThe

			 term employee has the meaning given under section 6331 of title 5,

			 United States Code.

					(D)Family

			 memberThe term family member includes—

						(i)individuals for

			 whom the qualified member of the Armed Forces provides medical, financial, and

			 logistical support (such as housing, food, clothing, or transportation);

			 and

						(ii)children under

			 the age of 19 years, elderly adults, persons with disabilities, and other

			 persons who are unable to care for themselves in the absence of the qualified

			 member of the Armed Forces.

						(E)Qualified

			 member of the armed forcesThe term qualified member of the

			 Armed Forces means—

						(i)a

			 member of a reserve component of the Armed Forces as described under section

			 10101 of title 10, United States Code, who has received notice to report to, or

			 is serving on, active duty in the Armed Forces in support of a contingency

			 operation as defined under section 101(a)(13) of title 10, United States Code;

			 or

						(ii)a

			 member of the Armed Forces on active duty who is eligible for hostile fire or

			 imminent danger special pay under section 310 of title 37, United States

			 Code.

						(2)Establishment

			 of programThe Office of Personnel Management shall establish a

			 program to authorize a caregiver to—

					(A)use any sick

			 leave of that caregiver during a covered period of service in the same manner

			 and to the same extent as annual leave is used; and

					(B)use any leave

			 available to that caregiver under subchapter III or IV of chapter 63 of title

			 5, United States Code, during a covered period of service as though that

			 covered period of service is a medical emergency.

					(3)Designation of

			 caregiver

					(A)In

			 generalA qualified member of the Armed Forces shall submit a

			 written designation of the individual who is the caregiver for any family

			 member of that member of the Armed Forces during a covered period of service to

			 the employing agency and the Office of Personnel Management.

					(B)Designation of

			 spouseNotwithstanding paragraph (1)(A)(ii), an individual less

			 than 21 years of age may be designated as a caregiver if that individual is the

			 spouse of the qualified member of the Armed Forces making the

			 designation.

					(4)Use of

			 caregiver leaveLeave may only be used under this subsection for

			 purposes directly relating to, or resulting from, the designation of an

			 employee as a caregiver.

				(5)RegulationsNot

			 later than 120 days after the date of enactment of this Act, the Office of

			 Personnel Management shall prescribe regulations to carry out this

			 subsection.

				(6)TerminationThe

			 program under this subsection shall terminate on December 31, 2007.

				(b)Voluntary

			 private sector leave program

				(1)Definitions

					(A)CaregiverThe

			 term caregiver means an individual who—

						(i)is

			 an employee;

						(ii)is

			 at least 21 years of age; and

						(iii)is capable of

			 self care and care of children or other dependent family members of a qualified

			 member of the Armed Forces.

						(B)Covered period

			 of serviceThe term covered period of service means

			 any period of service performed by an employee as a caregiver while the

			 individual who designated the caregiver under paragraph (4) remains a qualified

			 member of the Armed Forces.

					(C)EmployeeThe

			 term employee means an employee of a business entity participating

			 in the program under this subsection.

					(D)Family

			 memberThe term family member includes—

						(i)individuals for

			 whom the qualified member of the Armed Forces provides medical, financial, and

			 logistical support (such as housing, food, clothing, or transportation);

			 and

						(ii)children under

			 the age of 19 years, elderly adults, persons with disabilities, and other

			 persons who are unable to care for themselves in the absence of the qualified

			 member of the Armed Forces.

						(E)Qualified

			 member of the armed forcesThe term qualified member of the

			 Armed Forces means—

						(i)a

			 member of a reserve component of the Armed Forces as described under section

			 10101 of title 10, United States Code, who has received notice to report to, or

			 is serving on, active duty in the Armed Forces in support of a contingency

			 operation as defined under section 101(a)(13) of title 10, United States Code;

			 or

						(ii)a member of the

			 Armed Forces on active duty who is eligible for hostile fire or imminent danger

			 special pay under section 310 of title 37, United States Code.

						(2)Establishment

			 of program

					(A)In

			 generalThe Secretary of Labor shall establish a program to

			 authorize employees of business entities described under paragraph (3) to use

			 sick leave, or any other leave available to an employee, during a covered

			 period of service in the same manner and to the same extent as annual leave (or

			 its equivalent) is used.

					(B)ExceptionSubparagraph

			 (A) shall not apply to leave made available under the Family and Medical Leave

			 Act of 1993 (29 U.S.C. 2601 et seq.).

					(3)Voluntary

			 business participationThe Secretary of Labor shall solicit

			 business entities to voluntarily participate in the program under this

			 subsection.

				(4)Designation of

			 caregiver

					(A)In

			 generalA qualified member of the Armed Forces shall submit a

			 written designation of the individual who is the caregiver for any family

			 member of that member of the Armed Forces during a covered period of service to

			 the employing business entity.

					(B)Designation of

			 spouseNotwithstanding paragraph (1)(A)(ii), an individual less

			 than 21 years of age may be designated as a caregiver if that individual is the

			 spouse of the qualified member of the Armed Forces making the

			 designation.

					(5)Use of

			 caregiver leaveLeave may only be used under this subsection for

			 purposes directly relating to, or resulting from, the designation of an

			 employee as a caregiver.

				(6)RegulationsNot

			 later than 120 days after the date of enactment of this Act, the Secretary of

			 Labor shall prescribe regulations to carry out this subsection.

				(7)TerminationThe

			 program under this subsection shall terminate on December 31, 2007.

				(c)GAO

			 reportNot later than June

			 30, 2007, the Government Accountability Office shall submit a report to

			 Congress on the programs under subsections (a) and (b) that includes—

				(1)an evaluation of

			 the success of each program; and

				(2)recommendations

			 for the continuance or termination of each program.

				

